Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 May 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Jorge Kina on 30 July 2021.

The application has been amended as follows: claim 33 is amended to indicate that it depends from a computer program product claim, not a method claim:

33. (Currently amended) The computer program product of claim 22, wherein the instructions, when executed by the client device in response to receiving the first user input via the first actionable link, further cause the client device to present a second actionable link and additional instructions that, when executed by the client device in response to receiving a second user input via the second actionable link, cause the client device to close the map in the ad unit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101: as indicated in the non-final rejection mailed 21 December 2018, the claims are sufficiently analogous to Core Wireless wherein the invention resulted in an improved user interface.
35 USC § 102/103: the closest prior art found by Examiner includes Celik (US 2007/0100867), Busch (US 2008/0248815), Oldham (US 2009/0307188), and Maertens (US 2016/0062955) as utilized in the final rejection mailed 18 July 2019. After further search, Examiner does not find art that teaches and/or would be properly combinable to result in the amended claims. More specifically, the limitations that result in a selection process that utilizes a first subset of entities associated with at least one physical location and a second subset of entities not associated with physical locations are not found by Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688